ORDER
The Court having considered the petition for disciplinary or remedial action filed in the above entitled matter in accordance with Md. Rule 16-751(a)(2) and 16-773(b), the response to the show cause order filed by Bar Counsel, and there being no response being filed by Respondent it is this 19th day of October, 2015
ORDERED, by the Court of Appeals of Maryland, that the petition be, and it is hereby, granted, and Seung Oh Kang is disbarred, effective immediately, from the practice of law in this State subject to further order of this Court; and it is further
ORDERED, that the Clerk of this Court shall forthwith strike the name of Seung Oh Kang from the register of attorneys in this Court and shall certify that fact to the Trustees of the Client Protection Fund and the clerks of all *82judicial tribunals in the State in accordance with Rule 16-760(e).